DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 1 December 2021:
	Claims 1, 9, 16 and 20 are amended.
	Claims 7, 13-15, 17-19, 21 and 23-25 are canceled.
	Claims 1-6, 8-12, 16, 20 and 22 are pending. 



Allowable Subject Matter
Claims 1-6, 8-12, 16, 20 and 22 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for verifying virtual network function (VNF) package and/or network service definition integrity. A system identifies a virtual network function package or a network service definition for performing integrity verification. The system computes a unique identifier of the VNF package or the network service definition that allows verification of an integrity of the VNF package or the network service definition. 

The closest prior art are as follows:

NAKANO et al. (U.S. PGPub. 2018/0026794) is directed to a virtual network system that prevents unauthorized registration, alteration, or occurrence of erroneous registration even if an operator 

Andrade (U.S. PGPub. 2018/0248699) discloses techniques for providing a universal decentralized solution for verification of users with cross-verification features, may be configured to receive from a first entity, at a trust utility such as a distributed database or blockchain, information related to one or more verified first document rents, the one or more verified first documents associated with a first user. The system may receive from a second entity, at the trust utility, a request for the information related to the one or more verified documents associated with the first user. However, unlike the instant invention, Andrade does not disclose “determines a second digital signature of the VNF package or the network service definition provided to the entity by the system, compares the digital signature of the VNF package or the network service definition accessed from the blockchain with the second digital signature of the VNF package or the network service definition provided to the entity by the system, and verifies the integrity of the VNF package or the network service definition when a result of the comparison indicates that the digital signature of the VNF package or the network service definition accessed from the blockchain matches the second digital signature of the VNF package or the network service definition provided to the entity by the system.”

LIU (U.S. PGPub. 2017/0373939) discloses techniques for a data uploading method, apparatus, and system, and relates to the field of NFV. The method includes: sending a query request to an NFV orchestrator, the query request carries all VNF package identifiers required by a network service; receiving a query result from the NFV orchestrator, the query result carries a target VNF package identifier list, and the target VNF package identifier list is used to record an identifier of at least one target VNF package that is not uploaded. However, unlike the instant invention, Liu does not disclose “determines a second digital signature of the VNF package or the network service definition provided to the entity by the system, compares the digital signature of the VNF package or the network service definition accessed from the blockchain with the second digital signature of the VNF package or the network service definition provided to the entity by the system, and verifies the integrity of the VNF package or the network service definition when a result of the comparison indicates that the digital signature of the VNF package or the network service definition accessed from the blockchain matches the second digital signature of the VNF package or the network service definition provided to the entity by the system.”

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-6, 8-12, 16, 20 and 22 are allowed.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        
/ANTHONY D BROWN/Primary Examiner, Art Unit 2433